 Case 3:16-cv-00968-JPG Document 28 Filed 09/14/20 Page 1 of 5 Page ID #217




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM A. WHITE, #13888-084,                   )
                                                )
                 Plaintiff,                     )
                                                )
vs.                                             )     Case No. 16-cv-00968-JPG
                                                )
U.S.A.,                                         )
                                                )
                 Defendant.                     )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Now before the Court for consideration is Plaintiff William White’s Motion for Relief from

Judgment Pursuant to Federal Rule of Civil Procedure 60(b)(6) (Doc. 27) filed on February 10,

2020. This is the fourth motion White has filed since the Court dismissed the underlying action

on November 22, 2016. For the reasons set forth herein, the Motion is DENIED.

                                           Background

       White commenced this action pursuant to the Federal Tort Claims Act (“FTCA”) on

August 29, 2016. (Doc. 1). In the Complaint, he alleged torture, negligence, breach of duty, and

intentional infliction of emotional distress caused by officials in the Federal Bureau of Prisons

(“BOP”). (Id.). His claims arose from events that occurred at ten facilities from 2008-2015. (Id.).

       The Complaint did not survive screening pursuant to 28 U.S.C. § 1915A. (Doc. 15). The

Court identified thirteen separate claims. (Id. at 6-7). Counts 1-2, 4-8, and 13 were dismissed

with prejudice as being time-barred and for failure to exhaust administrative remedies before filing

suit. (Id. at 13). Counts 3 and 9-12 were dismissed without prejudice for failure to timely exhaust

administrative remedies before bringing suit. (Id.). The case was closed on November 22, 2016.

(Docs. 15-16).


                                                 1
 Case 3:16-cv-00968-JPG Document 28 Filed 09/14/20 Page 2 of 5 Page ID #218




       White filed numerous post-judgment motions, including a Motion for Reconsideration on

December 5, 2016 (Doc. 17) (“first motion”), a Motion to Alter or Amend Judgment on

August 21, 2017 (Doc. 24) (“second motion”), and a Motion to Amend the Motion to Alter or

Amend Judgment on August 25, 2017 (Doc. 25) (“third motion”). The first motion was granted

in part and denied in part, resulting in the Court’s entry of the following Amended Judgment on

August 10, 2017:

       IT IS ORDERED that Plaintiff shall recover nothing, and the action be DISMISSED on
       the merits with prejudice as to Counts 1-2, 4-8, and 13 to the extent that the relevant agency
       for purposes of exhaustion is an agency other than the US Marshals Service. The action is
       dismissed without prejudice as to all Counts for failure to exhaust, but Plaintiff must
       file a new suit after he exhausts his administrative remedies to pursue those claims.

(Doc. 22) (emphasis added). The second motion was dismissed as moot when the Court granted

White’s request to amend it by replacing it with the third motion. (Doc. 26). The third motion

was otherwise denied on March 7, 2018. (Id.).

                 Motion for Relief from Judgment Pursuant to Rule 60(b)(6)

       Almost two years later on February 10, 2020, White filed his fourth motion--this time

attacking the dismissal of his claims on exhaustion grounds. (Doc. 27). He cited Censke v. United

States, 947 F.3d 488 (7th Cir. 2020), a decision of the Seventh Circuit Court of Appeals holding,

as a matter of first impression, that the prison mailbox rule extends to administrative filings made

under the FTCA. The prison mailbox rule provides that an inmate’s filings are considered filed

upon delivery to prison officials for mailing, rather than upon receipt by the Court. Id. at 492.

White asserts that the Court erroneously dismissed his claims based on its failure to apply the

prison mailbox rule to his administrative filings. He requests retroactive application of Censke to

his case. (Id. at 2). White maintains that the district court made the same error in one or more

other cases and caused him to incur three strikes pursuant to 28 U.S.C. § 1915(g). (Id.).



                                                 2
 Case 3:16-cv-00968-JPG Document 28 Filed 09/14/20 Page 3 of 5 Page ID #219




                                           Discussion

       White filed his Motion pursuant to Rule 60(b)(6). Rule 60(b) authorizes the Court to

relieve a party from a final judgment, order, or proceeding for the following reasons:

       (1)     Mistake, inadvertence, surprise, or excusable neglect;

       (2)     Newly discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);

       (3)     Fraud (whether previously called intrinsic or extrinsic), misrepresentation,
               or misconduct by an opposing party;

       (4)     The judgment is void;

       (5)     The judgment has been satisfied, released or discharged; it is based on an
               earlier judgment that has been reversed or vacated; or applying it
               prospectively is no longer equitable; or

       (6)     Any other reason that justified relief.

See FED. R. CIV. P. 60(b)(1)-(6) (emphasis added).

       Relief under Rule 60(b) is only available in “extraordinary circumstances.” Ackermann v.

United States, 340 U.S. 193 (1950). The reasons offered by a movant for setting aside a judgment

under Rule 60(b) must be something that could not have been employed to obtain a reversal by

direct appeal. See, e.g., Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000); Parke-

Chapley Constr. Co. v. Cherrington, 865 F.2d 907, 915 (7th Cir. 1989) (“an appeal or motion for

new trial, rather than a FRCP 60(b) motion, is the proper avenue to redress mistakes of law

committed by the trial judge, as distinguished from clerical mistakes caused by inadvertence”);

Swam v. United States, 327 F.2d 431, 433 (7th Cir.), cert. denied, 379 U.S. 852 (1964) (a belief

that the Court was mistaken as a matter of law in dismissing the original petition does “not

constitute the kind of mistake or inadvertence that comes within the ambit of rule 60(b).”).




                                                3
 Case 3:16-cv-00968-JPG Document 28 Filed 09/14/20 Page 4 of 5 Page ID #220




       The Seventh Circuit’s decision in Censke does not amount to extraordinary circumstances

that warrant relief under Rule 60(b)(6). White could have challenged the Court’s application (or

misapplication) of the prison mailbox rule to his FTCA claims on direct appeal more than three

years ago. He either declined to file an appeal or missed the opportunity to do so. Regardless, he

cannot rely on Censke to belatedly appeal the dismissal of his case.

       Federal Rule of Appellate Procedure 4(a)(1) sets deadlines for appeals. The rule grants

most losing parties thirty days to appeal. FED. R. APP. P. 4(a)(1)(A). Where the defendant is the

United States, as here, the losing party has sixty days to appeal. FED. R. APP. P. 4(a)(1)(B)(i). The

time may be extended, for good cause, for motions filed before the expiration of the original

deadline, or for excusable neglect, for motions filed later. FED. R. APP. P. 4(a)(5). Once the

deadline expires, however, the right to appeal is extinguished. An Amended Judgment was entered

in this matter on August 10, 2017, so the time to appeal the dismissal of this case expired years

ago. (Doc. 10).

       The Supreme Court and Seventh Circuit have long disapproved of the use of Rule 60(b)(6)

to provide a second chance at an appeal. See Norgaard v. DePuy Orthopaedics, Inc., 121 F.3d

1074, 1076 (7th Cir. 1997) (citing Ackermann v. United States, 340 U.S. 193 (1950)). In the

context of changes in the law, the Seventh Circuit observed: “Litigants who want to take advantage

of the possibility that the law may evolve—or who seek to precipitate legal change—must press

their positions while they have the chance. If the law of the circuit is against the litigant . . . the

party still may appeal and ask the court to modify or overrule the adverse decision, or ask the

Supreme Court to reverse the court of appeals.” Id. at 1077. White had the chance and did not

take it. The Seventh Circuit’s decision in Censke does not present the type of rare scenario that

warrants extraordinary relief under Rule 60(b)(6) in this particular case.



                                                  4
 Case 3:16-cv-00968-JPG Document 28 Filed 09/14/20 Page 5 of 5 Page ID #221




       Contrary to his assertion, White did not receive a strike for the dismissal of this case. (See

Docs. 15, 16, 22).     In the Seventh Circuit, dismissal of an action for failure to exhaust

administrative remedies does not result in a “strike.” See Turley v. Gaetz, 625 F.3d 1005, 1013

(7th Cir. 2010). His reliance on Eleventh Circuit principles to reach this conclusion is misplaced.

And, to the extent White believes he was prejudiced in other lawsuits, he must file a motion in the

relevant case if he would like the Court to address his claim(s).

                                            Disposition

       IT IS HEREBY ORDERED that the Motion for Relief from Judgment Pursuant to Rule

60(b)(6) (Doc. 27) is DENIED.

       IT IS SO ORDERED.

       DATED: September 14, 2020

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      U.S. District Court




                                                 5
